DETAILED ACTION

Specification
The figure description is objectionable. As per 1503.01 section II of the MPEP, the figure description must describe the views of the drawing clearly and accurately. The use of “embodiment” is confusing as each embodiment described appears to be the same design. Thus for clarity of disclosure, the use of “embodiment” should be removed completely from the description of the drawings.

Claim Rejections - 35 USC § 103(a)
The claim is rejected under 35 U.S.C. 103(a) as being unpatentable over “Japanese Lantern Lighting Festival is Sunday” on twincities.com in view of “Floating Water Lanterns - Learn How to Assemble (Wishlantern)” on youtube.com.

Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains, the invention is not patentable. A design may be embodied in less than the entire article, In re Zahn, 204 USPQ 988 (CCPA 1980). Therefore, it is reasonable to compare such a design to prior art embodied in less than an entire article.

The primary reference of “Japanese Lantern Lighting Festival” has design characteristics which are basically the same as the claimed design. “Japanese Lantern Lighting Festival” teaches the known floating multi-tier water lantern having a thin square base, having a smaller square second tier on the top center face. The smaller top tier has a shallow circular hole in the top center. The proportions of the features closely match those disclosed in the claimed design. “Japanese Lantern Lighting Festival” differs from the claimed design in that it does not show a circular hole cut out of the top face of the top square. The edges of the claimed design are also illustrated as rounded rather than a sharp corner, however rounding corners is held to be an obvious expedient in design, In re Peet 101 USPQ 203.

“Floating Water Lanterns - Learn How to Assemble (Wishlantern)” teaches the known floating multi-tier water lantern having a thin square base, that teaches a centered shallow circular hole.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the “Japanese Lantern Lighting Festival” design with a circular hole cut out of the top face of the top square as taught by “Floating Water Lanterns - Learn How to Assemble (Wishlantern)” to obtain essentially the herein disclosed and claimed design. The claimed design would have no patentable distinction over the examiner’s combination of references. 

This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982). The difference is not significant enough to warrant a patent for the overall appearance of the claimed design over the prior art. In re Lapworth, 172 USPQ 129 (C.C.P.A. 1971); In re Lamb, 48 CCPA 817, 286 F.2d 610, 128 USPQ 539 (1961).

References
The references cited as art of record. Applicant may view and obtain copies of U.S. Patent references by visiting the following site and doing an online search. http://www.uspto.gov/patft/index.html. As per the requirement under MPEP 707.05(a), copies of cited foreign patent document and/or non-patent literature (NPL) will be furnished with the Office action.


Conclusion
The claimed design is rejected under 35 U.S.C. § 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Johnson whose telephone number is (571) 272-5730. The examiner can normally be reached Monday-Friday at 8:00 a.m. to 5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the primary examiner, April Rivas, can be reached at (571) 270-0232. The examiner’s supervisor, Jeffrey Asch, can be reached at (571) 272-2632.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (877) 217-9197 (toll-free).

/JAJ/
Justin Johnson
Patent Examiner
Art Unit 2921

/APRIL RIVAS/
April Rivas
Primary Patent Examiner
Art Unit 2921